Title: Presidential Proclamation, 1 May 1816
From: Madison, James
To: 


        
          [1 May 1816]
        
        Whereas by the act entitled “An act granting bounties in land and extra pay to certain Canadian Volunteers,” passed the fifth of March, 1816, it was enacted that the locations of the land warrants of the said volunteers should “be subject to such regulations, as to priority of choice, and the manner of location, as the President of the United States shall direct:”
        Wherefore, I, James Madison, President of the United States, in conformity with the provisions of the act before recited, do hereby make known, that the land warrants of the said Canadian Volunteers may be located, agreeably to the said act, at the Land Offices at Vincennes, or Jeffersonville, in the Indiana territory, on the first Monday in June next, with the Registers of the said Land Offices; that the warrantees may, in person, or by their attornies, or other legal representatives, in the presence of the

Register and Receiver of the said land districts, draw lots for the priority of location, and that, should any of the warrants not appear for location on that day, they may be located afterwards, according to their priority of presentation: the locations in the district of Vincennes to be made at Vincennes, and the locations in the district of Jeffersonville to be made at Jeffersonville.
        Given under my hand the first day of May, one thousand eight hundred and sixteen.
        
          James Madison.By the President,
        
       
          Josiah Meigs,Com’r. of the Gen. Land Office.